
	

113 HR 1269 IH: Life, Liberty, and Justice for All Americans Act
U.S. House of Representatives
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1269
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2013
			Mr. Radel (for
			 himself, Mr. Amash, and
			 Mr. Massie) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committees on the
			 Judiciary and
			 Select Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prohibit the use of lethal military force against
		  citizens of the United States located within the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Life, Liberty, and Justice for All
			 Americans Act.
		2.Prohibition on use of
			 lethal military force against citizens of the United States within the United
			 States
			(a)ProhibitionThe
			 President may not use lethal military force against a citizen of the United
			 States who is located in the United States.
			(b)ExceptionThe prohibition under subsection (a) shall
			 not apply to the President using lethal military force against an individual if
			 the President determines that—
				(1)the individual
			 poses an imminent threat of death or serious bodily injury to another
			 individual; and
				(2)using such force
			 will prevent or minimize such deaths or serious bodily injuries.
				(c)ConstructionNothing
			 in this section shall be construed to suggest that the Constitution would
			 otherwise allow the killing of a citizen of the United States without due
			 process of law.
			(d)DefinitionsIn this section:
				(1)The term
			 lethal military force means a targeted killing or other lethal
			 action by the Federal Government that is typically used against an enemy of the
			 United States, including through the use of an unmanned aircraft or other
			 aircraft, regardless of the department or agency carrying out the targeted
			 killing or other action.
				(2)The term
			 serious bodily injury has the meaning given that term in section
			 1365(h)(3) of title 18, United States Code.
				(3)The term
			 United States, as used in a territorial sense, has the meaning
			 given that term in section 5 of title 18, United States Code.
				(4)The term unmanned aircraft has
			 the meaning given that term in section 331(8) of the FAA Modernization and
			 Reform Act of 2012 (49 U.S.C. 40101 note).
				
